Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, filed 11/24/2020, with respect to the rejection(s) of claim(s) 1-20 under 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Truve.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Regarding claim 1, the phrase "intent" renders the claim(s) indefinite because the claim(s) include(s) elements not actually disclosed (those encompassed by "or the like"), thereby rendering the scope of the claim(s) unascertainable.  See MPEP § 2173.05(d).


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Handville (US Patent Pub. 20160098874) in view of Banvait (US Patent Pub. 20170074000) in view of Truve (US Patent Pub. 2018/0063170).


As per claims 1, 11 and 20:  Handville discloses a method of providing secure access through a wireless connection, the method comprising:
detecting availability of an access control wirelessly by a mobile device (Paragraph 37; the home-connect plugin 30 grants remote access device 15 access control to the lock 11);
Paragraph 91; The wireless access control system 200 addresses such a relay attack by maintaining a connection, for example, a constant and/or Bluetooth connection between the lock assembly 230 and the remote access device 250); and
Hanville does not specifically disclose determining a predicted intent of a user of the mobile device to have the access control open a lock; based on non-detection of the relay attack, activating a lock actuator through the access control to open the lock responsive to a credential based on affirmatively confirming the intent or the predicted intent.
Banvait discloses a lock activation module configured to unlock at least one vehicle access point based on the predicted intent of the user (claim 14).
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains, having the teachings of Handville and Banvait in it’s entirety, to modify the technique of Handville for wireless access control system addresses such a relay attack by maintaining a connection, for example, a constant and/or Bluetooth connection between the lock assembly and the remote access device by adopting Banvait's teaching for unlock at least one vehicle access point based on the predicted intent of the user. The motivation would have been to providing secure access through a wireless connection.

Truve discloses features selected for the machine learning process can include logical or physical proximity scoring, detecting non-malicious behavior of known bad actors, and activity associated with events including cyber attacks, exploits, and data leaks (Paragraph 33).
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains, having the teachings of Handville, Banvait and Truve in it’s entirety, to modify the technique of Handville for wireless access control system addresses such a relay attack by maintaining a connection, for example, a constant and/or Bluetooth connection between the lock assembly and the remote access device by adopting Truve’s teaching for physical proximity scoring. The motivation would have been to providing secure access through a wireless connection.
As per claims 2 and 12:  The combination of Handville, Banvait and Truve discloses the method of claim 1, wherein confirming the physical proximity of the access control to the mobile device performed by one or more of: 
verifying detection of at least two different signal power levels at the mobile device as transmitted by the access control, and confirming that a communication address of the access control matches an expected address value by the mobile device (See Handville; Paragraph 91; The wireless access control system 200 addresses such a relay attack by maintaining a connection, for example, a constant and/or Bluetooth connection between the lock assembly 230 and the remote access device 250).
As per claims 3 and 13:  The combination of Handville, Banvait and Truve discloses the method of claim 1, wherein determining whether the relay attack is detected comprises:
verifying whether a round-trip communication latency between the mobile device and the access control is at or below a predetermined latency limit (See Handville; Paragraph 89; authorized remote device in such a location (i.e., sufficiently close to the lock to overcome the signal strength threshold)).
As per claims 4 and 14:  The combination of Handville, Banvait and Truve discloses the method of claim 1, wherein determining whether the relay attack is detected comprises:
comparing a current location of the access control to an expected location of the access control (See Handville; Paragraph 52; the location of the mobile wireless communication device 15' may be determined via triangulation with wireless service provider base stations or towers, for example).
As per claims 5 and 14:  The combination of Handville, Banvait and Truve discloses the method of claim 4, wherein the expected location of the access control is determined based on one or more of: a position signal and a last known location of the access control (See Handville; Paragraph 52; the location of the mobile wireless communication device 15' may be determined via triangulation with wireless service provider base stations or towers, for example).
As per claims 6 and 15:  The combination of Handville, Banvait and Truve discloses the method of claim 1, wherein determining whether the relay attack is detected comprises:
verifying that an expected audio signal output by the access control is detected by a microphone of the mobile device (See Handville; Paragraph 64; a mobile wireless communications device or mobile telephone, may be qualified using both radio frequency (RF) and audio).
As per claims 7 and 16:  The combination of Handville, Banvait and Truve discloses the method of claim 1, wherein determining whether the relay attack is detected comprises:
determining a received signal strength indicator at the mobile device; and verifying whether the receive signal strength indicator at the mobile device matches a received signal strength indicator of the access control within a signal level tolerance (See Handville; Paragraph 35; By determining a received signal strength indication (RSSI). For example, when an algorithm of the home-connect plugin 30 determines that the remote access device 15 is approaching and is within a defined range).
As per claims 8 and 17:  The combination of Handville, Banvait and Truve discloses the method of claim 1, wherein determining whether the relay attack is detected comprises:
receiving a biometric indicator from the access control of a person seeking access; and confirming whether the biometric indicator matches the user of the mobile device (See Handville; Paragraph 55; the remote access device 15 may include an authentication device 24 for authentication via a biometric, password, PIN, shake pattern, connect-the-dots, or combination thereof, for example, prior to accessing the lock 11. In the case of the remote access application 17 on a mobile wireless communications device, for example, the application may have multiple security levels to enable these features).
As per claims 9 and 18:  The combination of Handville, Banvait and Truve discloses the method of claim 1, wherein determining whether the relay attack is detected comprises:
utilizing multiple communication channels having different communication range distances to confirm proximity and transmit data (See Handville; Paragraph 82; magnetic field characteristic may be communicated between the remote access wireless device 250 and the lock assembly 230 by way of a secure communications channel, for example, a Bluetooth connection, and based upon the user 222 touching the touch sensor 235).
As per claims 10 and 19:  The combination of Handville, Banvait and Truve discloses the method of claim 1, wherein the access control is a component of a vehicle and further comprising:
verifying whether a location of the mobile device and a location of the vehicle remain aligned as the vehicle moves; performing a periodic re-authentication as the vehicle moves; and periodically confirming whether communication between the vehicle and the mobile device remains active (See Handville; Paragraph 98; remote access wireless device controller 254 compares the magnetic field characteristics at Block 288. This may continue for a threshold time period (not shown) at which point the method would end at Block 296).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTHONY D BROWN whose telephone number is (571)270-1472.  The examiner can normally be reached on 730-330pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Pwu can be reached on 571-272-6798.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ANTHONY D BROWN/Primary Examiner, Art Unit 2433